IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
I.D. NO. 0908008897

v. : Kent County

JASON W. MORRIS,
Defendant.
Submitted: October 13, 2016
Decided: December 12, 2016
ORDER
Upon Defendant’s Motion for Postconviction Relief.

Dismissed.

Stephen R. Welch, Jr., Esquire, Department of J ustice, Dover, Delaware; attorney for
the State.

Christopher S. Koyste, Esquire of the Law Offlce of Christopher S. Koyste LLC,
Wilmington, Delaware; attorney for Defendant.

WITHAM, R.J.

State v. Jason W. Morris
I.D No. 0908008897
December 12, 2016

Before the Court is Defendant Jason Morris’ amended motion for
postconviction relief, the State’s response to the motion, and Mr. Morris’ reply. This
is Mr. Morris’ first motion for postconviction relief under Superior Court Criminal
Rule 6l. The motion is premised upon the State’s nondisclosure of potential
impeachment material: specifically, evidence of misconduct at the Office of the Chief
Medical Examiner (OCME).

The motion fails to assert a colorable claim because Mr. Morris waived his
right to receive impeachment material under Brady when he entered a valid plea. The
motion is thus time-barred under Superior Court Criminal Rule 61 and his motion will
be dismissed.

FACTS

During July through August 2009, law enforcement conducted a series of three
controlled purchases of suspected crack cocaine from Mr. Morris. Based upon this
investigation, police obtained a warrant to search his cars and residence.

On August lO, 2009, an offlcer stopped Mr. Morris while he was driving one
of his cars and took him into custody. While he was being removed from the car, a
piece of suspected crack cocaine fell out of his lap. During a search of his person,
police discovered what was suspected to be a marijuana blunt. His passenger was
also taken into custody. A search of the car revealed suspected marijuana in the
center console.

A further search of Mr. Morris’ home revealed about l.l grams of loose

cocaine, 23 bags of crack cocaine, a digital scale, a bag of plastic sandwich bags,

State v. Jason W. Morris
I.D No. 0908008897
December 12, 2016

plastic bags with the corners tom, and $80() of currency.

The drug evidence was tested by a forensic chemist within the OCME. The
items that were tested returned positive for the suspected substances There were
minor discrepancies in the weights of the substances as collected and as tested.

On January 25, 2010, the date scheduled for trial, Mr. Morris accepted the
State’s plea offer. On the record, the State summarized the agreement, stating that

Mr. Morris was:

pleading guilty to Count I . . . possession with intent to deliver cocaine,
and Count IV . . . conspiracy in the second degree. All remaining
charges in this indictment will be nolle prossed.

As to Count I, Level V for 12 years per Title 11, 4214(a). As to Count
IV, Level V for two years suspended for Level IV six months home
confinement, hold at level V, followed by Level III for 18 months.
Other conditions, substance abuse evaluation and follow-up treatment,
maintain a full-time job while on probation.

Defendant admits he’s a habitual offender under 4214(a) as a result of
the prior felony convictions: Attempted delivery of cocaine, 7/26/01;
tampering with evidence, 7/27/98; and trafficking in cocaine, 7/25/95.
That’s the complete agreement between the State and the defendant.l

Following the State’ s summary of the agreement, defense counsel related to the

Court:

Your Honor, at this time, Mr. Morris is prepared to enter a plea of guilty
to one count of possession with intent to deliver cocaine, Count I; and
Count IV, conspiracy in the second degree. I’ve gone over his
constitutional trial rights he’s waiving by accepting today’s plea offer.

 

l App. to Pet’r’s Am. Mot. for Postconviction Relief A35.

3

State v. Jason W. Morris
I.D No. 0908008897
December 12, 2016

We’ve gone through in detail the Truth-In-Sentencing form, the
ramifications of a felony conviction, the loss of license by statute to
drive, the conditions set forth on the plea agreement, and the
recommendations by the State to Your Honor. I present Mr. Morris to
the Court.

I believe that this is a knowing, intelligent and voluntary plea.2

Afcer the defendant was placed under oath, the Court engaged in a plea
colloquy with him:

Q [The Court]: Did you hear everything your attomey, Mr. Garey, said
about this plea?

A [Mr. Morris]: Yes, I did.

Q: Do you agree with what he said?

A: Yes.

Q: Do you understand you have the right to a speedy trial with
assistance of counsel but you’ll waive that right if you enter the plea?
A: Yes.

Q: We’re going to be reviewing the Truth-In-Sentencing form and plea
agreement form and revocation of driver’s license forms. Do you have
those copies in front of you?

A: Yes.

Q: Did you sign all the documents?

A: Yes, sir.

Q: You are going to enter a plea to two counts. Possession with intent
to deliver cocaine carries a maximum potential penalty of zero to life
simply because the State believes and you’ve affirmed by virtue of
signing the plea agreement that you’re eligible for sentencing under ll
Delaware Code, Section 4214(a), because you have these necessary
predicate prior convictions Do you understand that?

 

2 Ia'. at A36.

State v. Jason W. Morris
I.D No. 0908008897
December 12, 2016

A: Yes.3

Afcer further discussing the consequences of a guilty plea, the colloquy continued
with a discussion of the Truth-in-Sentencing form:

Q: Likewise, you should read very carefully and have explained to you
the very important rights covered in paragraphs 1 through 8. These are
your constitutional rights which you’ll waive by virtue of your pleading
guilty today. Do you understand that?

A: Yes, sir.

Q: Has anyone forced or threatened you to enter this plea?

A: No, sir.

Q: Are you in fact guilty of these two charges?

A: Yes.

Q: With respect to the plea agreement itself, does the plea agreement as
outlined here and also in open court, does it indicate what you’ve agreed
to do?

A: Yes.4

The Court then discussed Mr. Morris’ concern with the way the sentence was
described on the Truth-in-Sentencing form. The colloquy proceeded:

Q: . . . . All ri ght. Is there - no one forced or threatened you to enter this
plea?

A: No, sir.

Q: You are in fact guilty of this?

A: Yes.

Q: Have you had sufficient time to review the plea agreement?

A: Yes.

 

3 Id. at A36-A38.
4 Id. at A3 9-40.

State v. Jason W. Morris
I.D N0. 0908008897
December 12, 2016

Q: And are you satisfied your attorney has fully advised you of your

rights pertaining to your plea?

A: Yes.5

Together with his plea of guilty, Mr. Morris signed at least two forms. On his
plea agreement form, Mr. Morris signed that he was pleading guilty to one count of
“PWID (cocaine).”6 He also signed a Truth-in-Sentencing form which listed his
offense as “PWID COCAINE” and indicated a Statutory penalty of zero years to life
incarceration7

The Court accepted Mr. Morris’ plea and sentenced him to twelve years at
Level V for possession with intent to deliver cocaine and two years at Level V
suspended for six months at Level IV, followed by eighteen months at Level III for
conspiracy in the second degree.8

Nearly four years later, the evidence-handling issues at OCME were revealed
to the public for the first time. Those issues are explained at length in other decisions
of this Court and our Supreme Court, and need not be discussed in detail here. The
Petitioner points to evidence that might suggest additional improper practices. Those
allegations would be regrettable if they are indeed true, but they are irrelevant to the
disposition of this motion. It suffices to note in passing that the additional evidence

suggests a possibility that OCME tests have resulted in a false positive on at least one

 

5 Id. at A4l-42.
6 Ia'. at A3l.
7 Ia'. at A32.
8 Id. at A44.

State v. Jason W. Morris
I.D NO. 0908008897
December 12, 2016

occasion and that wrongdoing may have extended farther back than 2010.
DISCUSSION

Mr. Morris’ motion will be dismissed because it fails to present a colorable
claim of a miscarriage of justice and is thus time-barred under the version of Rule 61
that applied at the time of his motion.

I. Mr. Morris’ Claim Is Procedurally Barred Except to the
Extent It Presents a Colorable Constitutional Claim.

Although this is Mr. Morris’ first motion for postconviction relief, his motion
would generally be time-barred by operation of Superior Court Criminal Rule 61(i).

“A motion for postconviction relief may not be filed more than one year after
the judgment of conviction is final . . . .”9 The time bar is inapplicable in the case of
“a colorable claim that there was a miscarriage of justice because of a constitutional
violation that undermined the fundamental legality, reliability, integrity or fairness
of the proceedings leading to the judgment of conviction.”lo

Mr. Morris’s motion for postconviction relief was filed more than four years
after his plea and sentencing: far beyond the one-year period provided by Rule 61 (i).

The question that remains is whether Mr. Morris has asserted a colorable claim under

Brady v. Marjylana',11 in which case the time bar would be inapplicable to him.

 

9 Super. Ct. Crim. R. 61(i)(1) (2014). Because Mr. Morris’ motion was filed before the June
4, 2014 updates to Rule 61, the prior version of the Rule controls.

10 ld. R. 61(i)(5).
11 373 U.s. 83 (1963).

State v. Jason W. Morris
I.D No. 0908008897
December 12, 2016

II. A Claim That Brady Is Applicable to Impeachment Material in the
Plea Agreement Setting Does Not Constitute a Colorable Claim.

It is a question that, unhappily for Mr. Morris, has been litigated and answered
in the negative again12 and again13 before not just this Court14 but also by the
Delaware Supreme Court. At its core, it involves an assertion that Mr. Morris’ plea
was involuntary under Brady because he was unaware of the issues at the OCME
when he pleaded guilty. This Court is bound to reject that assertion under the clear
precedent established by the Delaware Supreme Court.15

To be valid, a guilty plea “does not require complete knowledge of the relevant
circumstances,” and such a plea and its accompanying waiver of rights may be
accepted “despite various forms of misapprehension under which a defendant might
labor.”16 When a defendant admits that he was guilty of committing the crime and
makes his plea knowingly, voluntarily, and intelligently, he gives up “his right to trial
and his right to learn of any impeachment evidence.”17

Stated differently, under Brady, “the Constitution does not require the [State]

to disclose material impeachment evidence prior to entering a plea agreement with

 

12 Aricidiacono v. State, 125 A.3d 677 (Del. 2015).

13 Ira Brown v. State., 108 A.3d 1201 (Del. 2015).

14 E.g., State v. Allen, No. 1207010588, 2016 wL 520716 (Del. super. Feb. 3, 2016).

15 Ira Brown, 108 A.3d at 1206 (quoting United States v. Ruiz, 536 U.S. 622, 630 (2002)).
16 Id.

17 Ia'.

State v. Jason W. Morris
I.D No. 0908008897
December 12, 2016

a criminal defendant.”18

lt follows that when “a defendant knowingly [pleaded] guilty to a drug crime,”
he cannot vacate his plea by arguing that if he knew there were problems at the
OCME, “he would not have admitted to his criminal misconduct in possessing illegal
narcotics.”19 Poor evidence handling, while a serious concem, is not a get-out-of-j ail-

t.20 Defendants are bound by their statements during a

free card for every defendan
plea colloquy and cannot reopen their cases “to make claims that do not address [their
guilt], and involve impeachment evidence that would only be relevant at trial.”21

Like other recent Rule 61 movants, Mr. Morris identifies only impeachment
evidence that would have affected his decision to accept the plea.22 While the
argument headings and several passages contain passing reference to exculpatory
evidence, the argument itself connects that language with no examples of exculpatory
evidence related to the OCME scandal.23

And thus, like other recent Rule 61 movants, Mr. Morris’ plea of guilty, made
knowingly, intelligently, and voluntarily, prevents him from attacking his plea or

conviction on Brady grounds when his sole allegation is that the State did not provide

impeachment evidence to him. He waived the right to receive such evidence by his

 

18 Ruiz, 536 U.S. at 633.

19 Aricidiacono, 125 A.3d at 678.

20 Id.

211ra Brown, 108 A.3d at 1206.

22 Def.’s Am. Mot. for Postconviction Relief 17.
23 Id. at 17_24.

State v. Jason W. Morris
I.D No. 0908008897
December 12, 2016

plea, As Ruiz and the Delaware Supreme Court have made clear, Brady is not
implicated by Mr. Morris’ acceptance of a plea agreement.

There can be no question on this record that Mr. Morris’ plea was made
knowingly, intelligently, and voluntarily. He signed his name to possessing cocaine
on not one but two separate forms: the plea agreement form and the Truth-in-
Sentencing form. When asked by this Court whether he was pleading guilty because
he was in fact guilty, he responded in the affirmative. Nothing in the circumstances
of the plea colloquy or any of the evidence brought forward by Mr. Morris leads the
Court to doubt its earlier conclusion that Mr. Morris’ plea was valid.

Mr. Morris would have us reverse our Supreme Court’s interpretation of Ruiz,
arguing that its holding was “erroneous[ ]” and “incorrect.”24 This Court can discern
no reason to depart from our Supreme Court’s binding precedent. Nor is it disposed
to search high and low for such a reason:

For it is an established rule to abide by former precedents, where the
same points come again in litigation: as well to keep the scale of justice
even and steady, and not liable to waver with every new judge’s
opinion; as also because the law in that case being solemnly declared
and determined, what before was uncertain, and perhaps indifferent, is
now become a permanent rule, which it is not in the breast of any
subsequent judge to alter or vary from according to his private
sentiments: he being sworn to determine, not according to his own
private judgement, but according to the known laws and customs of the
land; not delegated to pronounce a new law, but to maintain and

 

24 Ia'. at 43.

10

State v. Jason W. Morris
I.D No. 0908008897
December 12, 2016

expound the old one.25

Put in more concrete terms, under the doctrine of stare decisis, “[o]nce a point
of law has been settled by decision of [our Supreme] Court, ‘it forms a precedent
which is not afterwards to be departed from or lightly overruled or set aside . . . and
[it] should be followed except for urgent reasons and upon clear manifestation of
ei“ror.”’26 The doctrine “operates to fix a specific legal result to facts in a pending
case based on judicial precedent directed to identical or similar facts in a previous
case in the same court or one higher in the judicial hierarchy.”27 The Court thus
declines Mr. Morris’ invitation to depart from the interpretation that has been settled
upon by the Delaware Supreme Court.

His attempt to distinguish his case from all the contrary cases decided by the
Delaware Supreme Court likewise falls far short of the mark. The essential point of
distinction Mr. Morris propounds is that “none of [the Court’s decisions] address
whether the State violated Brady when a defendant accepted a plea on the eve of trial
with the potential jury waiting to be selected.”28 But it appears that Mr. Morris has
not assiduously examined the record in those cases. F or example, Ira Brown v. State,

which Mr. Morris references in the very same paragraph, involved a defendant who

 

25 1 William Blackstone, Comrnentaries *69.

26 Account v. Hilton Hotels Corp., 780 A.2d 245, 248 (Del. 2001) (quoting Oscar George,
lnc. v. Potts, 115 A.2d 479, 481 (Del. 1955)).

27 Ia'. (citingAllegheny Gen. Hosp. v. NLRB, 608 F.2d 965, 969-70 (3d Cir. 1979), abrogated
on other grounds by St. Margaret Mern ’l Hosp. v. NLRB, 991 F.2d 1146 (3d Cir. 1993)).

28 Ia'. at 43.

11

State v. Jason W. Morris
I.D No. 0908008897
December 12, 2016

pleaded guilty on the day he was scheduled for trial.29
Because Mr. Morris waived his right to receive impeachment material when he
knowingly, voluntarily, and intelligently pleaded guilty, he has not asserted a
colorable claim that there was a miscarriage of justice under Brady v. Marylana'.
Thus, his motion for postconviction relief is time-barred.
CONCLUSION
For the foregoing reasons, Mr. Morris’ motion for postconviction relief is

DISMISSED.

 

IT IS SO ORDERED.
Hon. William L. W(it§né:i:;_k
Resident Judge
WLW/dmh

oc: Prothonotary
xc: Stephen R. Welch, Esquire
Christopher S. Koyste, Esquire

 

29 Appellant’s Opening Br. App. A-3, Ira Brown v. State, 108 A.3d 1201 (Del. 2015) (No.
178, 2014).

12